In this case appellant sought to recover from appellee $250 damages for the breach of a contract by which appellee was to sell to appellant a tank of cotton seed oil. The trial court rendered judgment in favor of appellee, and appellant has brought the case to this court.
The rules of the Texas Cotton Seed Crushers' Association were made a part of the contract, and, if this case falls within and is controlled by rule 23, the judgment of the trial court is correct. On the other hand, if appellant's contention is correct, that the case is controlled by rule 22, then the wrong judgment was rendered, and the case should be reversed. The rules referred to are not free from ambiguity, but we have reached the conclusion that the trial court did not commit error in the construction placed upon them, and for that reason we affirm the judgment.
Affirmed.
 *Page 74